 

  EXECUTION VERSION

 

THIRD AMENDMENT AND JOINDER AGREEMENT TO
ORIGINATOR PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT AND JOINDER AGREEMENT TO ORIGINATOR PURCHASE AGREEMENT,
dated as of May 16, 2013 (this “Amendment”), is entered into by and among DST
SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Purchaser and the
Servicer, DST INTELLISOURCE, LLC, a Delaware limited liability company (the “New
Seller”) and each of the parties named on Exhibit I hereto (each, an “Existing
Seller” and collectively, the “Existing Sellers” and the Existing Sellers
together with the New Seller, the “Sellers”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined
below).

 

WHEREAS, the Existing Sellers and DST Systems have entered into that certain
Originator Purchase Agreement, dated as of May 21, 2009 (as amended through the
date hereof, the “Existing Agreement” and, as amended hereby, the “Agreement”);

 

WHEREAS, the Sellers and DST Systems desire to amend the Existing Agreement in
certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1. Joinder of New Seller. The New Seller hereby accepts the duties,
obligations and responsibilities of a Seller under the Existing Agreement,
agrees to assume the duties and responsibilities, and be bound by each of the
obligations of, a Seller and is hereby made a party to the Existing Agreement.

 

SECTION 2. Schedules and Exhibits. Each of Schedule I (List of Sellers), Exhibit
C (Addresses) and Exhibit D (Seller UCC Information) to the Existing Agreement
is hereby deleted and replaced in its entirety with Schedule I (List of
Sellers), Exhibit C (Addresses) and Exhibit D (Seller UCC Information), attached
hereto, respectively, to reflect the addition of the New Seller as a Seller.

 

SECTION 3. Representations and Warranties of the New Seller. The New Seller
hereby makes each of the representations and warranties made by the Existing
Sellers under the Existing Agreement as if each such representation and warranty
was set forth herein, mutatis mutandis.

 

SECTION 4. Covenants and Agreements of the New Seller. The New Seller hereby
makes each of the covenants and agreements made by the Existing Sellers under
the Existing Agreement as if each such covenant and agreement was set forth
herein, mutatis mutandis.

 

 

 

 

SECTION 5. Effective Date. This Amendment shall become effective as of the date
(the “Effective Date”) on which the last of the following shall occur: (a) this
Amendment shall have been executed and delivered by a duly authorized officer of
each party hereto and (b) the Eighth Amendment to Receivables Purchase
Agreement, dated as of the date hereof, shall have been executed and delivered
by a duly authorized officer of each party thereto; provided, however, the New
Seller shall not participate as a Seller under the Existing Agreement until each
of the conditions set forth in Section 7 of this Amendment with respect to the
New Seller has been satisfied or waived in writing by the Agent.

 

SECTION 6. Reference to and Effect on the Agreement and the Related Documents.

 

On the Effective Date (a) each of the Existing Sellers hereby reaffirms all
covenants, representations and warranties made by it in the Existing Agreement
and agrees that all such covenants, representations and warranties shall be
deemed to have been restated as of the Effective Date of this Amendment, (b)
each reference in the Existing Agreement to “Seller” or “Sellers” or words of
like import shall include the New Seller and (c) each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be, and any references to the Existing Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Agreement shall mean and be, a reference to the Existing
Agreement as amended hereby.

 

SECTION 7. Conditions Precedent to Effectiveness of this Amendment.

 

This Amendment is subject to the conditions precedent that DST Systems and the
Agent shall have received the following, each (unless otherwise indicated) dated
the date hereof, and in form and substance satisfactory to DST Systems and the
Agent:

 

(a)          certified copies of the resolutions (or similar authorization) of
the sole manager of the New Seller approving this Amendment and certified copies
of all documents evidencing other necessary limited liability company action and
governmental approvals, if any, with respect to this Amendment;

 

(b)          a certificate of the Secretary or Assistant Secretary of the New
Seller certifying the names and true signatures of the officers of the New
Seller authorized to sign this Amendment and the other documents to be delivered
by it hereunder;

 

(c)          a copy of good standing certificate for the New Seller issued
within thirty (30) days prior to the date hereof by the Secretary of State of
the state of formation of the New Seller and the state where the New Seller’s
principal place of business is located;

 

(d)          copies of proper financing statements (Form UCC1) to be filed under
the UCC on or before the date of this Agreement in all jurisdictions as may be
necessary or, in the opinion of the Agent, desirable under the UCC or any
comparable law of all appropriate jurisdictions to perfect the transfer by the
New Seller to DST Systems of the Receivables;

 

(e)          copies of proper UCC amendment statements (Form UCC3), if any,
necessary to effect the release of all security interests and other rights of
any Person in the Receivables of each New Seller, and the related Contracts and
Related Security;

 

2

 

 

(f)          a search report provided in writing to the Agent, (i) listing all
effective financing statements that name the New Seller as debtor and that are
filed in the jurisdiction in which filing was made pursuant to subsection (d)
above and in such other jurisdiction that the Agent shall reasonably request,
together with copies of such financing statements (none of which (other than any
of the financing statements described in subsection (d) above) shall cover any
Receivables, and (ii) listing all tax liens and judgment liens (if any) filed
against the New Seller in the jurisdictions described above;

 

(g)          a copy of the executed Amendment; and

 

(h)          such other agreements, instruments, certificates, opinions and
other documents as the Agent may reasonably request.

 

SECTION 8. Post-Closing Actions. Prior to the date that is ten (10) days after
the date hereof, the New Seller shall cause to be delivered to the Agent
favorable opinions of counsel to the New Seller, as applicable, as to such
matters and in form and substance satisfactory to the Agent including, without
limitation, the following:

 

(a)          the New Seller is (i) organized, existing and in good standing
under the laws of its jurisdiction of organization, with all necessary power and
authority to own its properties and conduct its business as currently conducted
and (ii) qualified to do business as a foreign limited liability company, in
good standing in each jurisdiction in which the conduct of its business requires
such qualification;

 

(b)          the New Seller has or had at all relevant times, full power,
authority and legal right to exercise, deliver and perform its obligations under
the Agreement; and has or had at all relevant times full power, authority and
legal right to originate, own and transfer the Receivables and the other
property transferred by it to DST Systems;

 

(c)          the Agreement, this Amendment and each other document related
hereto to which the New Seller is a party has been duly authorized, executed and
delivered by such Person and is a valid and binding agreement, enforceable
against such Person in accordance with its respective terms, except to the
extent that enforcement thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity);

 

(d)          the transfer of the Receivables by the New Seller to DST Systems
pursuant to the Agreement, the compliance by the New Seller with all of the
provisions of the Agreement and the consummation of the transactions
contemplated the Agreement, and each other document contemplated hereby or
thereby to which the New Seller is a party will not (i) conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument known to such counsel to which the New Seller is a party or by which
the New Seller is bound or to which any of the property or assets of the New
Seller is subject, (ii) result in any violation of the provisions of any order
known to such counsel of any court or governmental agency or body having
jurisdiction over the New Seller or any of its properties or (iii) result in any
violation of the provisions of the articles of association, other formation
documents or the operating agreement of the New Seller or to counsel’s knowledge
any statute or any rule or regulation of any governmental agency or body having
jurisdiction over the New Seller or any of its properties;

 

3

 

 

(e)          no authorization, approval, consent or order of, or filing with,
any court or governmental authority or agency is required by the New Seller in
connection with the consummation of the transactions contemplated in the
Agreement or any other document contemplated hereby or thereby to which the New
Seller is a party, except such as have been obtained;

 

(f)          to the best of such counsel’s knowledge and information without
independent inquiry, there are no legal or governmental proceedings pending or
threatened (i) asserting the invalidity of the Existing Agreement or any other
document contemplated hereby or thereby to which the New Seller is a party, (ii)
seeking to prevent the consummation by the New Seller of any of the transactions
contemplated by this Amendment, the Existing Agreement or any other document
contemplated hereby or thereby to which the New Seller is a party or (iii) which
might materially adversely affect the rights of DST Systems hereunder or under
the Existing Agreement;

 

(g)          the provisions of the Agreement are effective to create a valid
security interest in the Receivables of the New Seller and the proceeds thereof
in favor of DST Systems;

 

(h)          no New Seller is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended;

 

(i)          the existence of a “true sale” of the Receivables from the New
Seller to DST Systems under the Agreement; and

 

(j)          the inapplicability of the doctrine of substantive consolidation to
the New Seller and the owner of the membership interest of the New Seller.

 

SECTION 9. Authorization to File Financing Statements and Financing Statement
Amendments. The New Seller hereby authorizes DST Systems and the Agent (as DST
System’s assign) to file one or more financing statements and/or financing
statements amendments, as applicable, with any and all applicable state filing
offices relating to the interests of DST System and the Agent (as DST System’s
assign) in the Seller Collateral.

 

SECTION 10. Miscellaneous.

 

(a)          Effect on Existing Agreement. Except as specifically amended
hereby, the Existing Agreement shall remain in full force and effect. This
Amendment shall not constitute a novation of the Existing Agreement, but shall
constitute an amendment thereof.

 

(b)          No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Existing Agreement or any other Transaction Document or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

4

 

 

(c)          Fees and Expenses. The New Seller and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and the Investor in
connection with the preparation, execution and enforcement of this Amendment.

 

(d)          Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(e)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(f)          Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(g)          Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Existing Agreement.

 

(h)          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

[remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLERS: DST OUTPUT, LLC   DST OUTPUT CENTRAL, LLC   DST OUTPUT EAST, LLC   DST
OUTPUT WEST, LLC   DST TECHNOLOGIES, INC.,   DST MAILING SERVICES, INC.   DST
OUTPUT ELECTRONIC SOLUTIONS, INC.   DST WORLDWIDE SERVICES, LLC   DST RETIREMENT
SOLUTIONS, LLC   ARGUS HEALTH SYSTEMS, INC.   DST DIRECT, LLC   DST HEALTH
SOLUTIONS, LLC   DST GLOBAL SOLUTIONS NORTH AMERICA, LLC   ISPACE SOFTWARE
TECHNOLOGIES, INC.   DST BROKERAGE SOLUTIONS, LLC   FINIX PROFESSIONAL SERVICES,
LLC   CONVERGE SYSTEMS, LLC   NEWKIRK PRODUCTS, INC.   LTM PUBLISHING, INC.  
MCKAY HOCHMAN CO., INC.   THIRD PARTY EDUCATIONAL SYSTEMS, INC.   CFG OUTPUT LLC
  DST INTELLISOURCE, LLC   DST HEALTHCARE HOLDINGS, INC.

 

  By: /s/ Gregg W. Givens     Name: Gregg W. Givens     Title:   Assistant
Treasurer

 

[Signature Page to Third Amendment and Joinder Agreement - DST Systems]

 

 

 

 

 

SERVICER: DST SYSTEMS, INC.         By: /s/ Gregg W. Givens     Name: Gregg W.
Givens     Title: Vice President and       Chief Accounting Officer      
PURCHASER: DST SYSTEMS, INC.         By: /s/ Gregg W. Givens     Name: Gregg W.
Givens     Title: Vice President and       Chief Accounting Officer

 

[Signature Page to Third Amendment and Joinder Agreement - DST Systems]

 

 

 

 

Acknowledged and consented to by:

 

BANK OF AMERICA, NATIONAL ASSOCIATION,   as Agent         By: /s/ Jeremy Grubb  
  Name: Jeremy Grubb     Title: Vice President  

 

[Signature Page to Third Amendment and Joinder Agreement - DST Systems]

 

 

 

 

EXHIBIT I

 

List of Existing Sellers:

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Technologies, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, LLC

 

DST Global Solutions North America, LLC

 

iSpace Software Technologies, Inc.

 

DST Brokerage Solutions, LLC

 

Finix Professional Services, LLC

 

Converge Systems, LLC

 

Newkirk Products, Inc.

 

LTM Publishing, Inc.

 

McKay Hochman Co., Inc.

 

Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)

 

CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)

 

DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.)

 

Exhibit I

 

 

SCHEDULE I
LIST OF SELLERS

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Technologies, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, LLC

 

DST Global Solutions North America, LLC

 

iSpace Software Technologies, Inc.

 

DST Brokerage Solutions, LLC

 

Finix Professional Services, LLC

 

Converge Systems, LLC

 

Newkirk Products, Inc.

 

LTM Publishing, Inc.

 

McKay Hochman Co., Inc.

 

Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)

 

CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)

 

DST Intellisource, LLC

 

DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.

 

Schedule I

 

 

EXHIBIT C

 

ADDRESSES

 

SELLERS: DST Output, LLC   DST Output Central, LLC   DST Output East, LLC   DST
Output West, LLC   DST Technologies, Inc.   DST Mailing Services, Inc.   DST
Output Electronic Solutions, Inc.   DST Worldwide Services, LLC   DST Retirement
Solutions, LLC   DST Brokerage Solutions, LLC   Finix Professional Services, LLC
  Converge Systems, LLC   CFG Output LLC   DST Intellisource, LLC   333 West
11th Street, 5th Floor   Kansas City, MO  64105   Attention:  Gregg Wm. Givens  
Facsimile No. 816-435-8630       Argus Health Systems, Inc.   1300 Washington
Street   Kansas City, MO 64105   Attention:  Gregg Wm. Givens   Facsimile No.
816-435-8630       DST Direct, LLC   601 Monroe Street   Jefferson City, MO
65101   Attention: Gregg Wm. Givens   Facsimile No. 816-435-8630       DST
Health Solutions, LLC   DST Healthcare Holdings, Inc.   2400 Thea Drive  
Harrisburg, PA  17110   Attention:  Gregg Wm. Givens   Facsimile No.
717-703-6190

 

Exhibit C-1

 

 

  DST Global Solutions North America, LLC   27 Melcher Street   Boston, MA 02210
  Attention: Gregg Wm. Givens   Facsimile No. 617-482-8878       iSpace Software
Technologies, Inc.   2400 Thea Drive   Harrisburg, PA  17110   Attention:  Gregg
Wm. Givens   Facsimile No. 717-703-6190       Newkirk Products, Inc.   15
Corporate Circle   Albany, NY 12203   Attention: Gregg Wm. Givens   Facsimile
No. 518-862-3399       LTM Publishing, Inc.   15 Corporate Circle   Albany, NY
12203   Attention: Gregg Wm. Givens   Facsimile No. 518-862-3399       McKay
Hochman Co., Inc.   10 Park Place   Butler, NJ 07405   Attention: Gregg Wm.
Givens   Facsimile No. 518-862-3399       Third Party Educational Systems, Inc.
  43 Main Street, SE   Minneapolis, MN 55414   Attention: Gregg Wm. Givens  
Facsimile No. 518-862-3399     PURCHASER: DST Systems, Inc.   333 West 11th
Street, 5th Floor   Kansas City, MO  64105   Attention:  Gregg Wm. Givens  
Facsimile No. 816-435-8630

 

Exhibit C-2

 

 

EXHIBIT D

 

SELLER UCC INFORMATION

 

Name: DST Output, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Output Central, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Output East, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Output East, Inc.

D/B/A Names: None

 

Name: DST Output West, LLC     Address: 333 West 11th Street, 5th Floor   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Exhibit D-1

 

 

Prior Names: None

D/B/A Names: None

 

Name: DST Technologies, Inc.     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Name: DST Mailing Services, Inc.     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware
UCC Filing Office: Secretary of State of Delaware

Prior Names: DST Postal Services, Inc., Global Mailing Services, Inc.
D/B/A Names: None



Name: DST Output Electronic Solutions, Inc.     Address: 333 West 11th Street,
5th Floor   Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: DST CDS, Inc., Corporate Documents Systems, Inc. and DST Electronic
Output Solutions, Inc.

D/B/A Names: None

 

Name: DST Worldwide Services, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: DST WorldWide Services, LLC

D/B/A Names: None

 

Exhibit D-2

 

 

Name: DST Retirement Solutions, LLC     Address: 333 West 11th Street, 5th Floor
  Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: Argus Health Systems, Inc.     Address: 1300 Washington Street   Kansas
City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Direct, LLC     Address: 601 Monroe Street   Jefferson City, MO  65101

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Name: DST Health Solutions, LLC     Address: 2400 Thea Drive   Harrisburg,
PA  17110

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: Synertech Health System Solutions, LLC, DST Health Solutions
Systems, LLC and DST Health Solutions Services, LLC

D/B/A Names: None

 

Exhibit D-3

 

 

Name: DST Global Solutions North America, LLC     Address: 27 Melcher Street  
Boston, MA 02210

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DSTi Mosiki, LLC

D/B/A Names: None

 

Name: iSpace Software Technologies, Inc.     Address: 2400 Thea Drive  
Harrisburg, PA 17110

 

Jurisdiction of Organization: California

UCC Filing Office: Secretary of State of California

 

Prior Names: None

D/B/A Names: None

 

Name: DST Brokerage Solutions, LLC     Address: 333 West 11th Street, 5th Floor
  Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: Finix Professional Services, LLC     Address: 333 West 11th Street, 5th
Floor   Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: Converge Systems, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Exhibit D-4

 

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: Newkirk Products, Inc.     Address: 15 Corporate Circle   Albany, NY 12203

 

Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York

Prior Names: None
D/B/A Names: None

 

Name: LTM Publishing, Inc.     Address: 15 Corporate Circle   Albany, NY 12203

 

Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York



Prior Names: None
D/B/A Names: None

 

Name: McKay Hochman Co., Inc.     Address: 10 Park Place   Butler, NJ 07405


Jurisdiction of Organization: New York
UCC Filing Office: Secretary of State of New York

Prior Names: None
D/B/A Names: None

 

Name: Third Party Educational Systems, Inc.     Address: 43 Main Street, SE  
Minneapolis, MN 55414


Jurisdiction of Organization: Minnesota
UCC Filing Office: Secretary of State of Minnesota



Exhibit D-5

 

 

Prior Names: None
D/B/A Names: MasteryPoint Financial Technologies

 

Name: CFG Output LLC     Address: 333 West 11th Street, 5th Floor   Kansas City,
MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Output Fulfillment Group, LLC

D/B/A Names: None

 

Name: DST Intellisource, LLC     Address: 333 West 11th Street, 5th Floor  
Kansas City, MO  64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name: DST Healthcare Holdings, Inc.     Address: 2400 Thea Drive   Harrisburg,
PA  17110

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Health Solutions Holdings, Inc.

D/B/A Names: None



Exhibit D-6

 

